         Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 1 of 11



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                           §
                                                 §
OFFSHORE SPECIALTY                               §          Case No. 17-35623
FABRICATORS, LLC,                                §
                                                 §          Chapter 11
                DEBTOR.                          §

       LIQUIDATING TRUSTEE’S FIRST OMNIBUS OBJECTION TO
SECURED AND PRIORITY PROOFS OF CLAIM THAT HAVE BEEN SATISFIED IN
WHOLE OR IN PART [PROOF OF CLAIM NOS. 19, 23, 24, 30, 31, 33-50, 52, 53-55, 57 60-
                   64, 66, 68, 73, 78, 83, 92, 112, AND 136]

         THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY
         IS ASKING THE COURT TO DISALLOW AND EXPUNGE THE CLAIM
         THAT YOU FILED IN THIS BANKRUPTCY CASE. YOU SHOULD
         IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE
         THE DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU
         MUST FILE A RESPONSE TO THIS OBJECTION AND SEND A COPY
         OF YOUR RESPONSE TO THE OBJECTING PARTY WITHIN 30 DAYS
         AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
         MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO
         NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION
         WAS SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED
         WITHOUT A HEARING.

         THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN
         PROOFS OF CLAIM. CLAIMANTS RECEIVING THIS OBJECTION
         SHOULD LOCATE THEIR NAMES AND CLAIMS IN THE TABLE
         STARTING ON THE NEXT PAGE OF THIS OBJECTION.

         A HEARING HAS BEEN SET ON THIS MATTER ON JULY 17, 2019 AT
         10:00 A.M. IN COURTROOM 404, U.S. COURTHOUSE, 515 RUSK
         AVENUE, HOUSTON, TEXAS 77002.


TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         David Weinhoffer, the Liquidating Trustee (the “Liquidating Trustee”) of the Offshore

Specialty Fabricators, LLC Liquidating Trust (the “Liquidating Trust”), files this Omnibus Objection

to Proofs of Claim Nos. 19, 23, 24, 30, 31, 33-50, 52, 53‒55, 57 60‒64, 66, 68, 73, 78, 83, 92, 112,




                                            Page 1 of 9
             Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 2 of 11



   and 136 (the “Objection”) on the grounds that they have been satisfied in full or in part and

   respectfully states as follows:

                                                    JURISDICTION

             1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

   Objection is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             2.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             3.        The statutory bases for the relief requested herein are §§ 105(a) and 502(b) of title 11

   of chapter 11 of the United States Code, (the “Bankruptcy Code”), Rule 3007 of the Federal Rules

   of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the Bankruptcy Local Rules

   for the southern District of Texas.

                          LIST OF CLAIMS TO WHICH OBJECTION APPLIES

             4.        Claimants receiving this objection should locate their names and claim numbers in

   the table below (the “Table”). The Table lists proofs of claim in alphabetical order by claimant

   name and includes the claim numbers.

  Creditor        No    Date Filed      Total        Type of    Unsecured        Total       Unsecured     Grounds for
   Name            .                 Payment on       Claim     Portion of     Amount of     Portion of     Objection
                                       Claim                    Claim(s), if    Claim(s)      Claim(s)
                                                                   Any                       Remaining

Alliance          49    12/1/2017     $215,954.78     Secured   $50,213.99     $320,507.77   $104,552.99    See page 6
Special
Ventures
Fund

Bayou Black       33    11/28/2017    $98,746.64      Secured        $-        $98,746.64        $-         See page 6
Electric
Supply

BNA Marine        31    11/28/2017     $2,947.54      Secured   $20,143.36     $23,090.90    $20,143.36     See page 6
Services


Breaux            73    12/5/2017     $10,178.80      Secured        $-        $11,822.77     $1,643.97     See page 6
Petroleum
Products




                                                      Page 2 of 9
              Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 3 of 11



C&G              38   11/30/2017   $165,413.00     Secured       $-        $165,413.00         $-        See page 6
Welding


C&G              39   11/30/2017   $156,921.00     Secured       $-         183,654.00     $26,733.00    See page 6
Welding


Conrad           78   12/8/2017    $504,666.89     Secured       $-        $504,666.89         $-        See page 6
Shipyard


Crosby Tugs      55   12/4/2017    $929,174.50     Secured   $103,920.62   $1,033,086.12   $103,920.62   See page 6
LLC


Crosby Tugs      57   12/4/2017    $1,059,203.50   Secured   $113,699.80   $1,172,903.30   $113,699.80   See page 6
LLC


Crossmar         37   11/29/2017    $7,800.00      Secured       $-         $7,800.00          $-        See page 6
Inc.


DeepCor          68   12/18/2017    $1,280,000     Secured       $-        $1,562,261.17       $-        See page 7
Marine


Delta            36   11/28/2017    $26,163.83     Secured       $-         $26,163.83         $-        See page 6
Rigging &
Tools

Demex            30   11/22/2017    $84,221.00     Secured       $-         $84,221.00         $-        See page 6
International


DHD              45   2/5/2018     $151,139.46     Secured       $-        $151,139.46         $-        See page 6
Offshore
Services

DHD              46   12/1/2017     $8,282.00      Secured       $-         $8,282.00          $-        See page 6
Offshore
Services

Encore Food      44   12/1/2017     $45,831.09     Secured       $-         $45,831.09         $-        See page 6
Services


Era              60   12/5/2017     $65,308.08     Secured       $-         $65,308.08         $-        See page 6
Helicopters
LLC

Express          66   12/5/2017     $22,451.40     Secured       $-         $24,096.12      $1,644.72    See page 6
Supply &
Steel




                                                   Page 3 of 9
             Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 4 of 11



Fugro USA       23   11/17/2017   $53,729.60    Secured        $-       $53,729.60        $-        See page 6
Marine


Fugro USA       24   11/17/2017   $124,145.48   Secured        $-       $124,145.48       $-        See page 6
Marine


Gator           54   12/4/2017    $46,179.96    Secured        $-       $53,836.98     $7,657.02    See page 6
Rigging
Inspection

Hardy, Scott   112    2/5/2018     $5,778.34    Priority   $5,778.34     $5,778.34        $-        See page 7



Hercules        63   12/5/2017    $159,784.00   Secured        $-       $254,620.37   $94,836.37    See page 6
Wire Rope &
Sling

Hercules        64   12/5/2017    $31,708.29    Secured        $-       $45,749.24    $14,040.95    See page 6
Wire Rope &
Sling

Industrial      61   12/5/2017    $27,891.50    Secured        $-       $69,491.41    $41,599.91    See page 6
Welding
Supply of
Houma

Industrial      62   12/5/2017    $31,394.85    Secured        $-       $84,933.95    $53,539.10    See page 6
Welding
Supply of
Houma

MARMAC          50   12/4/2017    $563,169.50   Secured    $20,529.84   $729,283.24   $166,113.74   See page 6
LLC


Moorman,        83   12/28/2017   $23,187.23    Priority   $23,187.23   $23,187.23        $-        See page 7
Ed and
Angie

Morgan City     35   11/28/2017   $50,089.93    Secured        $-       $50,089.93        $-        See page 6
Rentals


Morgan City     42   11/30/2017   $58,634.80    Secured        $-       $63,638.80    $ 5,004.00    See page 6
Supply


Oil States      40   11/30/2017   $37,500.00    Secured        $-       $58,082.33    $20,582.33    See page 6
Skagit
SMATCO




                                                Page 4 of 9
               Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 5 of 11



Oil States          41     11/30/2017    $37,500.00   Secured        $-       $46,418.26    $8,918.26    See page 6
Skagit
SMATCO

Positerry,          92     1/26/2018     $12,003.20   Priority   $12,003.20   $12,003.20        $-       See page 7
Kerrel J.


Scott, David        136     2/7/2018     $55,142.93   Priority   $55,142.93   $55,142.93        $-       See page 7
& Whitney


Smith               19     11/13/2017    $64,000.00   Secured        $-       $86,076.25    $22,076.25   See page 6
Marine
Towing Co.

Spartan             34     11/28/2017    $51,713.72   Secured        $-       $51,713.72        $-       See page 6
Acquisition


Versabar            52     12/4/2017    $197,056.20   Secured        $-       $218,567.39   $21,511.19   See page 6
Inc.


Versabar            53     12/4/2017     $59,506.69   Secured        $-       $65,887.43    $6,380.74    See page 6
Inc.


Viral               47      2/5/2018    $235,983.25   Secured        $-       $235,983.25       $-       See page 6
Investment
LLC

Viral               48     12/1/2017     $43,474.72   Secured        $-       $43,474.72        $-       See page 6
Investment
LLC

Work Boat           43     11/30/2017    $56,896.21   Secured        $-       $56,896.21        $-       See page 6
Electrical
Services


                                               RELIEF REQUESTED

               5.         The Trustee seeks entry of an order (i) expunging the claims that have been satisfied

    in full; and (ii) allowing the claims not satisfied in full on an unsecured basis in the amounts listed in

    the table above.




                                                      Page 5 of 9
       Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 6 of 11



                                    FACTUAL BACKGROUND

        A.      Secured Maritime Liens.

        6.      On November 15, 2017, the Debtor filed a Notice of December 5, 2017 Bar Date and

Related Procedures for Parties Asserting Liens on the Derrick Barges William Kallop or Swing Thompson [ECF

No. 120]. The Notice required parties asserting claims secured by the Debtor’s Barges to file proofs

of claim by December 5, 2017.

        7.      The Court held an estimation hearing on December 11, 2017 to estimate the amount

of each party’s maritime lien on the Barges. The majority of claims were estimated at that hearing,

though the claims of DeepCor Marine and Mickel Hahn were subject to separate valuation hearings

on December 28, 2017 and January 12, 2018, respectively.

        8.      The outcome of these estimation hearings is detailed in the Credit Bidding

Estimation Order [ECF No. 347], which is attached hereto as Exhibit A.

        9.      After the Barges were sold in early 2018, the Debtor paid the amounts listed in the

“Allowed Estimated Amount for Purpose of Credit Bidding” column on the Credit Bidding

Estimation Order to each respective claimant.

        10.     In some cases, these payments were in full satisfaction of a creditor’s claim.

However, the Debtor’s payments satisfied certain claims only part. Creditors whose claims were

satisfied only in part have amounts remaining indicated in the “Unsecured Portion of Claim(s)

Remaining” column of the Table.

        B.      Priority Claims.

        11.     Claimants Scott Hardy, Ed and Angie Moorman, Kerrel J. Positerry, and David and

Whitney Scott filed priority unsecured claims (collectively, the “Priority Claims”) against the Debtor.

Pursuant to Article II.C of the Debtor’s confirmed Plan, the Trustee was required to satisfy the

Priority Claims within five business days of Effective Date of the Plan.


                                              Page 6 of 9
        Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 7 of 11




        12.     The Trustee satisfied the Priority Claims pursuant to Article II.C.

        C.      DeepCor.

        13.     The Debtor and DeepCor Marine entered into a settlement reducing their claim to a

secured claim in the amount of $1,280,000.00. See ECF No. 502. Further, upon the Debtor’s

payment of $1,280,000 to DeepCor, DeepCor’s unsecured claims were deemed satisfied in full.

                                         BASIS FOR RELIEF

        14.     Section 502 of the Bankruptcy Code provides, in pertinent part, as follows: “[a] claim

or interest, proof of which is filed under section 501 of [the Bankruptcy Code], is deemed allowed,

unless a party in interest . . . objects.” 11 U.S.C. § 502.

        15.     As set forth in Bankruptcy Rule 3001(f), a properly executed and filed proof of claim

constitutes prima facie evidence of the validity and the amount of the claim under section 502(a) of

the Bankruptcy Code. See, e.g., In re Jack Kline Co., Inc., 440 B.R. 712, 742 (Bankr. S.D. Tex. 2010). A

proof of claim must “set forth the facts necessary to support the claim.” In re Chain, 255 B.R. 278,

280 (Bankr. D. Conn. 2000) (citing 9, Resnick & Sommer eds., Collier on Bankruptcy ¶ 3001.09[1] at

3001-27 (15th ed. Rev. 2005)). If the proof of claim fails to set forth the necessary supporting facts,

it is “not entitled to the presumption of prima facie validity, and the burdens of going forward and of

proving its claims by a preponderance of the evidence are on the [claimant].” In the Matter of Marino,

90 B.R. 25, 28 (Bankr. D. Conn. 1988); see also In re Svendson, 34 B.R. 341, 342 (Bankr. D.R.I. 1983)

(stating proofs of claim failed to “set forth all the necessary facts to establish the claim[s].”).

        16.     A proof of claim also loses the presumption of prima facie validity under Bankruptcy

Rule 3001(f) if an objecting party refutes at least one of the allegations that are essential to the

claim’s legal sufficiency. See In re Fidelity Holding Co., Ltd., 837 F.2d 696, 698 (5th Cir. 1988). Once

such an allegation is refuted, the burden reverts to the claimant to prove the validity of its claim by a

preponderance of the evidence. Id. Despite this shifting burden during the claim objection process,


                                                Page 7 of 9
        Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 8 of 11



“the ultimate burden of proof always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583

(Bankr. N.D. Tex. 2006) (citing Raleigh v. Ill. Dep’t of Rev., 530 U.S. 15 (2000)).

        17.     Here, the attached affidavit of David Weinhoffer, former Chief Restructuring

Officer of the Debtor and now the Trustee, establishes that the Debtor and/or the Trustee made

payments on account of secured and Priority Claims as reflected in the Table.

        18.     Accordingly, the Trustee seeks entry of an order expunging the claims that have been

satisfied in full. For those claims not satisfied in full, the Trustee seeks an order allowing those

claims on an unsecured basis in the amounts listed in the Table.

        WHEREFORE, for the reasons stated above and in the Declaration of David Weinhoffer,

the Liquidating Trustee respectfully requests entry of an order, substantially in the form attached

hereto, granting the relief requested herein and granting such other relief as is just and proper.

Dated: June 3, 2019                                       Respectfully submitted,

                                                          DIAMOND McCARTHY LLP

                                                          /s/Michael D. Fritz
                                                          Charles M. Rubio
                                                          TBA No. 24083768
                                                          crubio@diamondmccarthy.com
                                                          Michael D. Fritz
                                                          TBA No. 24083029
                                                          mfritz@diamondmccarthy.com
                                                          909 Fannin, Suite 3700
                                                          Houston, TX 77010
                                                          Telephone: (713) 333-5100
                                                          Facsimile: (713) 333-5199

                                                          Counsel to David Weinhoffer, Liquidating Trustee of
                                                          the Offshore Specialty Fabricators Liquidating Trust




                                                Page 8 of 9
       Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 9 of 11



                                  CERTIFICATE OF SERVICE


         I certify that on June 3, 2019, I caused a true and correct copy of the foregoing Objection to
be served on all parties registered to receive electronic notice through the Court’s CM/ECF system
and by United States Mail, postage prepaid, to the claimant whose claim is subject to the Objection
as listed on the Service List attached hereto.



                                                       /s/ Michael D. Fritz




                                             Page 9 of 9
               Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 10 of 11

  Smith Marine Towing Co.                Demex International                 BNA Marine Services
 c/o Norman C. Sullivan, Jr.            c/o Kenneth P. Green                     P O Box 150
  400 Poydras St., 30th Floor          Snow Spence Green LLP                 Morgan City, LA 70381
   New Orleans, LA 70130             2929 Allen Parkway, Ste. 2800
                                         Houston, TX 77019

 Bayou Black Electric Supply          Bayou Black Electric Supply           Spartan Acquisition Corp.
      5086 Hwy. 311                 c/o Lawrence R. DeMarcay, III                 P O Box 3562
     Houma, LA 70360                1100 Poydras Street, 36th Floor            Houma, LA 70361
                                       New Orleans, LA 70163


  Spartan Acquisition Corp.              Morgan City Rentals                   Morgan City Rentals
c/o Lawrence R. DeMarcay, III              P O Box 2946                   c/o Lawrence R. DeMarcay, III
1100 Poydras Street, 36th Floor         Morgan City, LA 70381             1100 Poydras Street, 36th Floor
   New Orleans, LA 70163                                                     New Orleans, LA 70163


    Delta Rigging & Tools               Delta Rigging & Tools                     Crossmar Inc.
      125 McCarty Dr.               c/o Lawrence R. DeMarcay, III              Attn: Jeff McGuire
     Houston, TX 77029              1100 Poydras Street, 36th Floor            1962 S. Van Avenue
                                       New Orleans, LA 70163                    Houma, LA 70363


     Morgan City Supply                Work Boat Electrical Svc.            Work Boat Electrical Svc.
    Attn: William A. Stark                 5413 Hwy. 311                  c/o Lawrence R. Plunkett, Jr.
         275 Gabasse                     Houma, LA 70360                3850 N. Causeway Blvd., Ste. 1000
     Houma, LA 70360                                                          Metairie, LA 70002


    Encore Food Services             Alliance Special Ventures Fund              MARMAC LLC
  c/o Christopher H. Riviere           c/o David F. Waguespack                   P O Bo 917227
     103 W. Third Street             1100 Poydras Street, Ste. 3100           Dallas, TX 75391-9227
    Thibodaux, LA 70307                  New Orleans, LA 70163


       MARMAC LLC                      Gator Rigging Inspection               Era Helicopters LLC
   c/o Andre J. Mouledoux             c/o Christopher H. Riviere                 P O Box 6550
 701 Poydras Street, Ste. 4250             103 W. Third St.               Lake Charles, LA 70606-6550
   New Orleans, LA 70139                Thibodaux, LA 70307


     Era Helicopters LLC              Express Supply & Steel LLC           Express Supply & Steel LLC
  c/o Stephen L. Williamson                 P O Box 5091                    c/o Benjamin W. Kadden
201 St. Charles Ave., 40th Floor       Houma, LA 70361-5091                601 Poydras Street, Ste. 2775
   New Orleans, LA 70170                                                     New Orleans, LA 70130


   DeepCor Marine, Inc.               Breaux Petroleum Products             Breaux Petroleum Products
    c/o Mark Joachim                      237 N. Barrios St.            c/o Lawrence Clifton Dickerson III
   1401 I Street, Ste. 800               Lockport, LA 70374                       P O Box 241
   Washington, DC 20005                                                        Lockport, LA 70374


       Conrad Shipyard                    Fugro USA Marine                      C&G Welding
       c/o Laura Ashley                c/o Stephen L. Williamson                P O Box 4177
201 St. Charles Ave., Ste. 5100      201 St. Sharles Ave., 40th Floor        Houma, LA 70361-4177
   New Orleans, LA 70170                New Orleans, LA 70170
                   Case 17-35623 Document 796 Filed in TXSB on 06/03/19 Page 11 of 11

            C&G Welding                   Oil States Skagit SMATCO         Oil States Skagit SMATCO
       c/o Rachel Lisotta Bradley             1180 Mulberry Rd.                c/o David S. Bland
       365 Canal Street, Ste. 2730             Houma LA 70363             909 Poydras Street, Ste. 1860
        New Orleans, LA 70130                                               New Orleans, LA 70112


        DHD Offshore Services              DHD Offshore Services        Hercules Wire Rope & Sling Co.
          7889 Hwy 182 E.                    c/o Julie I. Faulk                 P O Box 1769
        Morgan City, LA 70380                  P O Box 3089                Houma, LA 70361-1769
                                            Lafayette, LA 70502


    Hercules Wire Rope & Sling Co.            Crosby Tugs LLC                   Scott Hardy
        c/o Miles C. Thomas                     P O Box 279                     114 Egle St.
      601 Poydras St., Ste. 2775          Golden Meadow, LA 70357           Morgan City, LA 70380
       New Orleans, LA 70130


Industrial Welding Supply of Houma Ltd.    Ed and Angie Moorman             Viral Investment LLC
            c/o Jedd S. Malish                 204 Anslem Dr.                  7889 Hwy 182E
    201 St. Charles Ave., 45th Floor       Youngsville, LA 70592            Morgan City, LA 70380
         New Orleans, LA 70170


            Versabar Inc.                     Kerrel J. Positerry             Whitney M. Scott
           11349 FM 529                     110 Ouiski Bayou Dr.            12211 McFarland Rd.
          Houton, TX 77041                   Houma, LA 70360              Chunchula, AL 36521-3309
